791 F.2d 933
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.WILLIAM HADDIX, Plaintiff-Appellant,v.FREDERICK J. SIMON; DON WOODLAND; AUSTIN P. WILDMAN,Defendants-Appellees.
84-3951
United States Court of Appeals, Sixth Circuit.
4/24/86
AFFIRMED
S.D.Ohio
ORDER

1
BEFORE:  MERRITT and JONES, Circuit Judges, and THOMAS, Senior District Judge.*


2
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
In this action under 42 U.S.C Sec. 1983, plaintiff is asking for monetary and injunctive relief in connection with the apparent impending revocation of his liquor vending license by the State of Ohio Liquor Control Commission.  Defendants herein are members of the Commission.  The district court caused the action to be dismissed for want of a substantial federal question and plaintiff has appealed.  On appeal, both sides have briefed the issues.


4
Upon consideration, we affirm.  This pro se complaint, even given a liberal construction, seems plainly to be a request for a general federal appellate review of a state adjudicative matter.  This general appellate review is not available in this context.  See, generally, D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Reynolds v. State of Georgia, 640 F.2d 702 (5th Cir. 1981).  We also note that the State of Ohio has provided meaningful pre-deprivation and post-deprivation remedies for one adversely affected by decisions of the State of Ohio Liquor Control Commission.  Under these circumstances, plaintiff would not be able to pursue a 'deprivation of federal due process rights' claim by any construction given the instant complaint.  See Parratt v. Taylor, 451 U.S. 527 (1981); Vicory v. Walton, 721 F.2d 1062 (6th Cir. 1983).  For these reasons, and for the reasons set forth in the judgment on review, we affirm.


5
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


6
It is ORDERED that the final order of the district court be and it is hereby affirmed.



*
 The Honorable William K. Thomas, Senior U.S. District Judge for the Northern District of Ohio, sitting by designation